DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 of application 17/141796 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13, 16-37 of copending Application No. 16/858169 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of application 17/141796 is the same as claims 7-13, 16-37 of application 16/858169 except for word variation. For example, see table below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application 17/141796
Application 16/858169
1. A radio frequency (RF) aperture comprising: an interface board having a front side and a back side; an array of faceted electrically conductive tapered projections having bases disposed on the front side of the interface board and extending away from the front side of the interface board; and RF circuitry disposed at the back side of the interface board and electrically connected with aperture pixels comprising differential RF receive and/or transmit elements defined by neighboring facets of neighboring pairs of faceted electrically conductive tapered projections.
7.  A radio frequency (RF) aperture comprising: an interface board having a front side and a back side; an array of faceted electrically conductive tapered projections having bases disposed on the front side of the interface board and extending away from the front side of the interface board; and RF circuitry disposed at the back side of the interface board and electrically connected with aperture pixels comprising differential RF receive and/or transmit elements defined by neighboring facets of neighboring pairs of faceted electrically conductive tapered projections; wherein each faceted electrically conductive tapered projection includes: a dielectric structure having tapered receptacles; and electrically conductive tapered plates mating into the tapered receptacles of the dielectric structure, wherein the electrically conductive tapered plates define the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Pub. No.: US 2013/0082890A1). 
With respect to claims 1, 10:
Wang discloses a radio frequency (RF) aperture comprising: an interface board having a front side and a back side (fig. 7, item 510 is an RF interface board as in parag.0052); an array of faceted electrically conductive tapered projections having bases disposed on the front side of the interface board and extending away from the front side of the interface board (fig. 7, 8 and parag. 0052 that discloses module 502 includes an egg crate array of radiating elements 508 arranged accordingly); and RF circuitry disposed at the back side of the interface board and electrically connected with aperture pixels comprising differential RF receive and/or transmit elements defined by neighboring facets of neighboring pairs of faceted electrically conductive tapered projections (parag. 0053 discloses that an electronic module including electronic assemblies and/or components typically include RF distribution configured to interconnect one or more antenna element to one transmitter and a receiver). 
With respect to claim 7:
Wang discloses a radio frequency (RF) aperture comprising: an interface board having a front side and a back side(fig. 7, item 510 is an RF interface board as in parag.0052); an array of electrically conductive tapered projections having bases disposed on the front side of the interface board and extending away from the front side of the interface board (fig. 7, 8 and parag. 0052 that discloses module 502 includes an egg crate array of radiating elements 508 arranged accordingly); and RF circuitry disposed at the back side of the interface board and electrically connected with aperture pixels comprising differential RF receive and/or transmit elements defined by neighboring pairs of electrically conductive tapered projections (parag. 0053 discloses that an electronic module including electronic assemblies and/or components typically include RF distribution configured to interconnect one or more antenna element to one transmitter and a receiver). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No.: US 2013/0082890A1) as applied to claim 1, 10 above, and further in view of Howarth (10833399B1)
With respect to claims 2, 8, 11: 
The rejection of claim 1 is incorporated; Wang does not explicitly a radome having tapered projection-shaped recesses; wherein the faceted electrically conductive tapered projections are disposed in the tapered projection-shaped recesses of the radome. 
	Howarth discloses a radome having tapered projection-shaped recesses; wherein the faceted electrically conductive tapered projections are disposed in the tapered projection-shaped recesses of the radome (col.5, line 40-col.6, line 37). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Howarth into the teaching of Wang for better efficiency.
With respect to claims 3, 9, 12: 

With respect to claims 4, 14:
Howarth discloses the RF aperture of claim 1 wherein the faceted electrically conductive tapered projections are four-sided pyramids with four-fold rotational symmetry (col. 6, Iine 23-37).  
With respect to claims 5, 15:
Howarth discloses the RF aperture of claim 4 wherein each faceted electrically conductive tapered projection further includes a square apex facet at which the four sides of the four-sided pyramid meet (col.11, line 58-col.12, line 9). 
With respect to claims 6, 16:
Howarth discloses the RF aperture of claim 1 wherein the faceted electrically conductive tapered projections are one of: four-sided pyramids with two-fold rotational symmetry; 45IR No. 18175 BATZ 200161 USO4 six-sided hexagonal pyramids with six-fold rotational symmetry; or triangular pyramids with three-fold rotational symmetry (fig. 1, item 10).
With respect to claim 13: 
Wang discloses the RF aperture of claim 10 wherein the electrically conductive tapered projections are faceted electrically conductive tapered projections; and the aperture pixels comprise differential RF receive and/or transmit elements defined by neighboring facets of neighboring pairs of faceted electrically conductive tapered projections (parag. 0053 discloses that an electronic module including electronic assemblies and/or components typically include RF distribution configured to interconnect one or more antenna element to one transmitter and a receiver). 


Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. Applicant said the application number on the double patent rejection is not correct. Examiner checked and see that there is a typo on the number but the correct number should have been the parent of this application which is 16/858169.
This present application (17/141796) is a continuation of 16/858169.
Secondly applicant argued that none of the cited prior art discloses the claim limitation especially differential RF receive and/or transmit elements defined by neighboring facets of neighboring pairs of faceted electrically conductive tapered projections. Examiner respectfully disagrees with this statement because Wang in  (parag. 0053 discloses that an electronic module including electronic assemblies and/or components typically include RF distribution configured to interconnect one or more antenna element to one transmitter and a receiver). 
Since the parent of this application has been allowed, examiner suggest that applicant amend these claims to capture the invention and also file a terminal disclaimer. Examiner tried to contact the attorney of record to discuss before giving the rejection but could not reach the attorney.
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649